Perkins, J.
Petition for a highway. Conrad F. Hot-tell remonstrated. The highway was not established by the hoard of commissioners. The petitioners appealed to the circuit court, where, on a trial of the cause by the court, the road was established. The record does not contain the evidence, nor any special finding by the court. There is no hill of exceptions in the record.
The following is appellant’s assignment of errors, in this court:
1st. The court erred in overruling appellant’s motion for a new trial;
2d. In overruling appellant’s motion to dismiss the action of the appellees for the insufficiency of the petition, it not definitely describing the route of the proposed highway;
3d. -Same as the second;
4th. In overruling appellant’s motion to dismiss on the ground that the petition seeks, in the same proceeding, to locate, change and vacate a highway, in the same petition; and,
5th. In overruling the motion to dismiss on the ground that petitioners seek to locate a highway upon and along a highway already established and used as such.
*277The reasons assigned in the motion for a new trial were:
1st. The finding of the court is contrary to law; and,
2d. The finding of the court is not sustained hy the evidence.
As there is no bill of exceptions in the record, this court can not say the alleged errors exist. As to the new trial, in the absence of a bill of exceptions containing the evidence or some erroneous ruling in the progress of the cause, we can not say the court erred.
As to the second, third, fourth and fifth assignments of error, the record does not show that any such motions, as are therein assumed to have been made, were made. No motion in writing appears in the record, except the motion for a new trial.
The judgment below is affirmed, with costs.